Citation Nr: 1420641	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-16 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic left knee disorder. 

2.  Entitlement to service connection for a skin disability, to include chronic leishmaniasis residuals and actinic keratosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran had certified active service from March 2003 to June 2004 and additional duty with the Alabama Army Reserve/National Guard.  The Veteran served in Southwest Asia. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a VA RO which, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD), a knee disorder, leishmaniasis, bilateral hearing loss disability, a sinus disorder, asbestos exposure residuals, and watering eyes.  In April 2007, the Montgomery, Alabama, RO reframed the Veteran's claim for service connection for a knee disorder as claims for service connection for both a right knee disorder to include degenerative changes and a left knee disorder.  In April 2007, the RO denied service connection for hypertension.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  With regard to the Veteran's claim for service connection for chronic leishmaniasis residuals, the Veteran indicated in a January 2014 Report of General Information that he does not have leishmaniasis and is not contending such.  In the February 2014 Written Brief Presentation, the representative contended that the Veteran's actinic keratosis problem appears to have developed during his deployment.  It was further asserted that his medical records do not actually confirm leishmaniasis but that the onset of a skin problem appears documented in service.  Applying the holding in Clemons to the present case, and in consideration of the Veteran's assertions regarding his skin problems, the Board finds that all skin complaints should be considered in evaluating the Veteran's claim for service connection for chronic leishmaniasis residuals.  As such, the claim on appeal has been recharacterized as entitlement to service connection for a skin disability, to include chronic leishmaniasis residuals and actinic keratosis, in accordance with Clemons.   

In May 2010, the Board remanded all 9 of these issues for further development.  Upon remand, the RO granted service connection in a December 2011 rating decision for PTSD; right knee meniscus tears with arthritis; chronic rhinitis and sinusitis, status post septoplasty and turbinoplasty; asbestos exposure with residual of mild restriction; hypertension; and dry eye syndrome with conjunctival injection.  This decision was a complete grant of benefits with respect to these issues of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues of service connection are no longer on appeal before the Board.  

In April 2013, the Board remanded the issues of entitlement to service connection for a chronic left knee disorder, bilateral hearing loss, and chronic leishmaniasis residuals.  In an October 2013 rating decision, the RO granted service connection for bilateral hearing loss.  This decision was a complete grant of benefits with respect to this issue of service connection.  See Grantham, supra.  Therefore, this issue of service connection is no longer on appeal before the Board.  As such, the issues of entitlement to service connection for a chronic left knee disorder and for a skin disability, to include chronic leishmaniasis residuals and actinic keratosis are the only claims currently before the Board.

Additional evidence has been associated with the claims file after the most recent supplemental statement of the case (SSOC).  While the Veteran submitted a waiver of his right to have the case remanded back to the agency of original jurisdiction (AOJ) for consideration of any new evidence, the AOJ will nonetheless have an opportunity to review the newly submitted evidence on remand, as these issues are being remanded for other reasons. 

The Veteran submitted a statement in February 2012 in which he claimed that he had a heart attack that is related to his service-connected hypertension.  This issue was referred by the RO for appropriate action in the April 2013 remand.  It does not appear that this issue was ever addressed.  In the February 2014 Written Brief Presentation, it was suggested that the Veteran has gastoesophageal reflux disease (GERD) and a heart condition that can be linked to his use of non-steroidal anti-inflammatory drugs (NSAIDs) for his service-connected right knee condition.  In March 2014, the Veteran submitted a claim for service connection for sleep apnea.   As such, the issues of entitlement to service connection for a heart condition, to include as secondary to service-connected hypertension or a service-connected right knee disability; entitlement to service connection for sleep apnea; and GERD, to include as secondary to a service-connected right knee disability have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's electronic folders, the Board has determined that additional development is necessary prior to the adjudication of these claims.

In April 2013, the Board remanded these issues, in part, to specifically request directly from the Veteran's unit of assignment any and all service treatment and personnel records from the Veteran's service and to send the Veteran a letter requesting that he submit any and all service treatment or personnel records in his possession.  It was noted that, if no records or responses were obtained from the Veteran's current unit of assignment, a formal finding of unavailability must be made with regard to these records. 

Upon remand, the AOJ sent a letter to the State Adjutant General of Alabama in May 2013 requesting the Veteran's military records.  In a May 2013 email correspondence, the Appeals Management Center (AMC) requested records from the Records Management Center (RMC), which yielded a negative response.  An October 2013 Formal Finding for Service Treatment Records noted that a negative response had been received from the RMC on July 29, 2013, and that the Veteran was notified that VA was unable to obtain his service treatment records on October 2, 2013.  However, there is no indication in the record that the AOJ requested any and all service treatment and personnel records from the Veteran's service directly from the Veteran's unit of assignment. 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).  In this regard, as the Veteran's service treatment and personnel records have not been requested directly from the Veteran's unit of assignment, the issues on appeal must be remanded in order to comply with this directive.

With regard specifically to the Veteran's claim for service connection for a skin disability, to include chronic leishmaniasis residuals and actinic keratosis, as noted above, the representative asserted in the February 2014 Written Brief Presentation, that the Veteran's actinic keratosis problem appears to have developed during his deployment.  It was further asserted that his medical records do not actually confirm leishmaniasis but that the onset of a skin problem appears documented in service.   

Therefore, in light of these assertions, the fact that an April 2004 service treatment record documented multiple actinic keratosis, and his post-service VA treatment records document skin cancers and actinic keratosis (for example, in July 2005 and July 2010), the Board finds that the Veteran should be scheduled for an appropriate VA examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the Veteran's claim for service connection for a chronic left knee disorder, the Veteran underwent a VA examination in September 2010, in which it was noted that he completely denied a left knee issue.  In the February 2014 Written Brief Presentation, it was suggested that this was not accurate.  It was further suggested that the Veteran's left knee condition could have resulted from accommodation for his service-connected right knee disability.  As such, in light of the fact that the Veteran essentially asserts that inaccurate information was recorded at the VA examination, the Veteran should be scheduled for an appropriate VA examination to determine whether he currently has a left knee disability of any kind that was caused by his active duty service or is secondary to a service-connected disability.

Additionally, the RO/AMC should take this opportunity to obtain any and all VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's unit of assignment and request all available service treatment records and personnel records from the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Alabama Army Reserve/National Guard.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain any and all VA treatment records that have not yet been associated with the claims file.

3. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA skin examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his skin complaints. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current skin disabilities. Then, an opinion must be provided as to whether it is at least as likely as not that any current skin disability, including the actinic keratosis diagnosed by VA, began in or is related to active service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide the underlying reasons for any opinions provided.

4. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claim for service connection for left knee disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his left knee complaints. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current left knee disabilities. Then, an opinion must be provided as to whether it is at least as likely as not that any current left disability had its onset in service; or was otherwise caused by his military service, including an injury therein, or his service-connected right knee disability.  Also, is it at least as likely as not that any left knee disability is aggravated (i.e., worsened) beyond the natural progress by the service-connected right knee disability.  The Veteran asserts that the left knee disability alternatively is due to having to accommodate the right knee.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide the underlying reasons for any opinions provided.

5. Based on any additional evidence received, conduct any additional development deemed necessary. 

6. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent SSOC.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



